DETAILED ACTION
	This office action is in response to the amendment filed on 7/8/2021 in which claims 1-14, and 31-44 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The amendments to the independent claims and the arguments filed on 7/8/2021 have overcome the prior art and are persuasive wherein the prior art does not disclose or make obvious the limitation where the indicator (for the first wireless service) is not received at the UE, refraining from decoding, at the UE, the data of the first wireless service from the at least one of the one or more partial slots in combination with the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465